MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                      Sep 13 2018, 11:03 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                         CLERK
                                                                       Indiana Supreme Court
purpose of establishing the defense of res judicata,                      Court of Appeals
                                                                            and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Leanna Weissmann                                       Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                  Attorney General of Indiana
                                                       Lyubov Gore
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

J.T.,                                                      September 13, 2018
Appellant-Respondent,                                      Court of Appeals Case No.
                                                           18A-JV-707
        v.                                                 Appeal from the Lawrence
                                                           Circuit Court
State of Indiana,                                          The Honorable Andrea K.
Appellee-Petitioner.                                       McCord, Judge
                                                           The Honorable John M.
                                                           Plummer, III, Judge
                                                           The Honorable Nathan G.
                                                           Nikirk, Juvenile Referee
                                                           Trial Court Cause Nos.
                                                           47C01-1608-JD-264
                                                           47C01-1612-JD-492
                                                           47C01-1701-JD-58
                                                           47C01-1703-JD-128



Bradford, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018              Page 1 of 21
                                          Case Summary
[1]   In July of 2016, fourteen-year-old J.T. stole a vehicle and was subsequently put

      on probation. In December of 2016, J.T. stole his mother’s car and crashed it

      into a ravine. J.T. was placed on home detention with electronic monitoring.

      In January of 2017, J.T. violated the terms of home detention by not reporting

      to school as required. J.T. was placed in problem-solving court and soon

      violated its conditions. In March of 2017, J.T. removed his electronic monitor

      and sneaked out to see his girlfriend. Based on these acts, J.T. was adjudged to

      be a juvenile delinquent for committing what would be Level 6 felony auto

      theft, Class A misdemeanor conversion, Class A misdemeanor unauthorized

      absence from home detention, and Level 6 felony escape if committed by an

      adult.


[2]   In March of 2017, J.T. was placed in the Youth Opportunity Center (“the

      YOC”) for residential treatment, where, over the next several months, he had

      behavioral issues, including some incidents involving violence. J.T. returned to

      problem-solving court in August of 2017 and committed many violations over

      the course of the next several months. At some point, the juvenile court

      ordered J.T.’s father to pay $30 per month as reimbursement for services

      rendered to J.T., an amount agreed to by J.T.’s father. Finally, in February of

      2018, the problem-solving court moved to terminate J.T.’s participation, and

      the State requested a commitment to the Department of Correction (“the

      DOC”). J.T.’s counsel indicated that J.T. also wanted a DOC commitment.

      The juvenile court ordered DOC commitment and, in April of 2018, ordered


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 2 of 21
      that J.T.’s mother pay $20 per month against the total of $7463 for services

      rendered to J.T. J.T. contends that the juvenile court abused its discretion in

      ordering his parents to make monthly reimbursement payments and in ordering

      him committed to the DOC. Because we disagree, we affirm.



                            Facts and Procedural History
[3]   J.T. was born on November 4, 2001, and his divorced parents split custody of

      him. On July 29, 2016, while staying with his father in Bedford, J.T. and two

      other juveniles stole a vehicle belonging to Joe Pritchett. A witness reported the

      stolen vehicle being operated erratically, resulting in the police stopping the

      vehicle. The vehicle was ultimately returned to Pritchett, and it was reported

      that $363 worth of items were missing from inside the vehicle.


[4]   On August 8, 2016, in cause number 47C01-1608-JD-264 (“Cause No. JD-

      264”), the State filed a delinquency petition alleging that J.T. committed what

      would be Level 6 felony auto theft if committed by an adult. At a hearing held

      on October 31, 2016, J.T. entered an admission to the offense and was

      adjudicated delinquent. J.T. was released to supervised probation pending the

      dispositional hearing and went back to live with his father.


[5]   On December 25, 2016, J.T. was visiting his mother in Bedford. When J.T.’s

      mother fell asleep, J.T. took her car keys and drove off in her vehicle, which she

      had not given him permission to take. Shortly thereafter, the authorities

      received a call from a male indicating that his vehicle was involved in a



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 3 of 21
      “slideout[.]” Tr. Vol. II p. 8. When officers responded to the scene, they

      encountered J.T. with the stolen vehicle, which he had wrecked by driving into

      a ravine. J.T. was arrested and detained in the Jackson County Juvenile

      Detention Center (“the Detention Center”).1 While detained, on December 31,

      2016, J.T. had two disciplinary notices because he spoke with other juveniles

      and scraped paint from the door to his room in violation of the rules. On

      January 4, 2017, in cause number 47C01-1612-JD-492 (“Cause No. JD-492”),

      the State filed a second delinquency petition alleging that J.T. committed what

      would be Level 6 felony auto theft if committed by an adult. After a hearing,

      J.T. was released to electronic monitoring and home detention at his father’s

      home.


[6]   On January 19, 2017, J.T. left home at 7:22 a.m. but did not report to school as

      was required by his home-detention agreement. J.T. was unaccounted for until

      11:16 a.m. That same day, the State filed a request for J.T. to be taken into

      custody because he was in violation of his home-detention agreement. On

      January 27, 2017, in cause number 47C01-1701-JD-58 (“Cause No. JD-58”),

      the State filed a third delinquency petition alleging that J.T. committed what

      would be Class A misdemeanor unauthorized absence from home detention if

      committed by an adult.




      1
       The on-call probation officer in Lawrence County at the time made the decision to transfer J.T. to Jackson
      County.



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018               Page 4 of 21
[7]    On February 2, 2017, J.T. admitted to the allegations in JD-58 and to an

       amended allegation of conversion in JD-492. On February 6, 2017, J.T. was

       placed on supervised probation and ordered into problem-solving court. At that

       time, J.T.’s parents were informed of their responsibility to pay the fees and

       costs of problem-solving court and indicated that they desired him to be placed

       there and understood their financial obligations.


[8]    On February 7, 2017, J.T. violated the conditions of problem-solving court by

       associating with a negative peer group and violating curfew, and he was

       sanctioned with community service. On February 14, 2017, J.T. violated the

       conditions of problem-solving court by associating with a negative peer group,

       violating curfew, and disrespecting his mother, and was sanctioned by being

       placed on home detention with electronic monitoring. On February 28, 2017,

       J.T. violated the conditions of problem-solving court by violating home

       detention, associating with a negative peer group, and being sent home from

       school, and he was sanctioned with community service.


[9]    At 12:30 a.m. on March 7, 2017, J.T. removed his electronic monitor, left his

       mother’s home, and went to the hotel where his girlfriend was living with her

       family. J.T.’s mother contacted the police and reported him missing from

       home detention. The police located J.T. hiding in the bushes at 1:30 a.m., and

       he was taken into custody. J.T. was detained again at the Detention Center.


[10]   On March 8, 2017, in cause number 47C01-1703-JD-128 (“Cause No. JD-

       128”), the State filed a fourth delinquency petition alleging that J.T. committed



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 5 of 21
       what would be Level 6 felony escape if committed by an adult. On March 9,

       2017, the probation department filed a petition to modify J.T.’s probation in the

       other three cause numbers based on the most recent offense. That same day, a

       hearing was held on the petition In Cause No. JD-128, and J.T. admitted to

       committing the offense of escape and to the allegations in the petition to modify

       probation. After an advisement on costs and fees and with his mother’s

       approval, J.T. was placed into the YOC for residential treatment.


[11]   J.T. progressed through the phases of the YOC program but continued to have

       problems. On March 23, March 28, and April 30, 2017, J.T. received incident

       reports for bad behavior in the YOC. On other occasions, J.T. exited the

       program without permission, stayed up until 4:00 a.m., failed to follow staff

       directives, instigated incidents, and struggled to control himself. On July 3,

       2017, J.T. was physically aggressive with another resident, threw chairs at

       tables, emptied a shampoo bottle on another resident’s bed, tried to rip another

       resident’s clothing, and ran away into an office and had to be restrained.


[12]   J.T. was discharged from the YOC on August 14, 2017, and returned to the

       problem-solving court, electronic monitoring, and supervised probation. On

       December 18, 2017, a review hearing was held for the purposes of resolving

       costs and fees for J.T.’s father. J.T.’s probation officer testified that the

       following fees were still due in J.T.’s cases:


                   • Cause No. JD-264: $363 for restitution, jointly and
                     severally with two co-defendants; $181 for court costs;



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 6 of 21
                        $4200 for detention costs; and $260 for problem-solving
                        court
                   • Cause No. JD-492: $181 for court costs
                   • Cause No. JD-58: $181 for court costs
                   • Cause No. JD-128: $181 for court costs and $700 for
                     detention costs
                   • $615 in home-detention fees
       The total owed at that point was $6862. J.T.’s father’s attorney proposed that

       J.T.’s father pay an amount between $20 and $30 per month. J.T.’s father

       indicated that he received $735 a month from SSI and that he was able to pay

       $30 per month.


[13]   J.T.’s second stint in problem-solving court did not go well, and he violated its

       conditions on several occasions. Below is a list of dates on which J.T. was

       found to have committed violations, the nature of the violations, and the

       sanctions imposed:


                   • September 5, 2017: J.T. violated home detention and
                     missed school assignments and was sanctioned with
                     attending “ZAP.”2
                   • September 10 and 11, 2017: J.T. violated curfew and
                     canceled an appointment with therapist Lynn Minton and
                     was sanctioned with community service.
                   • October 24, 2017: J.T. failed to bring in his journal.




       2
         “ZAP” refers to the “Zeros Aren’t Permitted” program at Bedford North Lawrence High School. See BNL
       SCHOOL IMPROVEMENT PLAN 2016–17, https://www.nlcs.k12.in.us/index.php/programs/school-
       improvement/school-plans/24-bedford-north-lawrence-high-school/file (last visited August 15, 2018).



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018         Page 7 of 21
                   • October 31, 2017: J.T. was absent from school on two
                     separate occasions, failed to attend a scheduled
                     appointment with Ireland Home-Based Services
                     (“Ireland”), had poor academics, and failed to complete
                     case plan objectives and was sanctioned with community
                     service.
                   • December 12, 2017: J.T. failed to attend a scheduled
                     appointment with Ireland, report to community service on
                     two separate occasions, report to drug screens on two
                     separate occasions, participate in tutoring, and provide his
                     complete work schedule and was sanctioned with a
                     suspended commitment to the Detention Center.
                   • December 19, 2017: J.T. was terminated from his
                     employment and was not honest about the reason for the
                     termination with his probation officer and was sanctioned
                     with community service.
                   • January 9, 2018: J.T. had poor academics and failed to
                     attend an appointment with Minton and provide a
                     verification of employment and was sanctioned with
                     community service.
                   • January 30, 2018: J.T. failed to attend work as scheduled
                     and lied about it and was sanctioned with having his 7:00
                     p.m. curfew revoked.
                   • February 6, 2018: J.T. associated with negative peers,
                     used an unknown substance that caused impairment,
                     violated curfew, was absent from school, and failed to take
                     prescribed medication and was sanctioned with
                     commitment to the Detention Center.
[14]   On February 8, 2018, the problem-solving court moved to terminate J.T.’s

       participation in problem-solving court because of his numerous violations, and

       the State filed a memorandum in support of the court’s motion. On February

       12, 2018, a petition to modify J.T.’s probation was filed based on his



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 8 of 21
       unsuccessful termination from problem-solving court. At a hearing held that

       same day, J.T.’s probation officer testified that probation was recommending a

       DOC commitment because J.T. and his family were refusing to be honest with

       the probation department and refusing to address their issues. J.T.’s counsel

       informed the juvenile court that J.T. had requested to be committed to the

       DOC. J.T. then admitted to violating the terms of his probation by being

       terminated from problem-solving court. The juvenile court determined—and

       noted the parties’ agreement—that it was in J.T.’s best interests to be committed

       to the DOC so that he could receive services to rehabilitate. J.T. then requested

       to be immediately transported to the DOC.


[15]   On April 19, 2018, the juvenile court had another review hearing on fees for

       J.T.’s mother because J.T.’s father had been incarcerated. J.T.’s probation

       officer testified that the following amounts were still outstanding:


                   • Cause No. JD-264: $100 for restitution, $181 for court
                     costs, $5100 for detention costs, and $260 for problem-
                     solving court
                   • Cause No. JD-492: $181 for court costs and $579 in home
                     detention fees
                   • Cause No. JD-58: $181 for court costs
                   • Cause No. JD-128: $181 for court costs and $700 for
                     detention costs
       The total amount owed was $7463. J.T.’s mother specifically stated that she

       could pay $20 a month. J.T.’s probation officer indicated that she had spoken

       with J.T.’s mother and that J.T.’s mother told her that she was “in agreement

       with starting to get some payments made” and could pay between $20 and $30

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 9 of 21
       per month. Add. Tr. Vol. II p. 6. When asked by the juvenile court if she had

       any questions about what J.T.’s probation officer had said, J.T.’s mother said,

       “That’s what we agreed—or that’s what we talked about outside, so that’s

       fine.” Add. Tr. Vol. II. P. 7. The juvenile court ordered J.T.’s mother to pay

       $20 a month towards the total amount owed.



                                    Discussion and Decision
                                       I. Payment for Services                       3




[16]   J.T. contends that the juvenile court abused its discretion in ordering his parents

       to reimburse Lawrence County for various costs and fees incurred in his various

       delinquency proceedings. Currently, J.T.’s mother is the only one of his parents

       ordered to make payments, of $20 per month. An order of restitution lies

       within a trial court’s discretion and will be reversed only for abuse of discretion.

       Kays v. State, 963 N.E.2d 507, 509 (Ind. 2012). An abuse of discretion occurs

       when the decision is clearly against the logic and effect of the facts and

       circumstances before the court, including any reasonable inferences therefrom.

       Priore v. Priore, 65 N.E.3d 1065, 1072 (Ind. Ct. App. 2016), trans. denied. A trial

       court also abuses its discretion if it misinterprets or misapplies the law. Baker v.

       State, 70 N.E.3d 388, 390 (Ind. Ct. App. 2017), trans. denied.




       3
         The State notes that the juvenile court ordered another fee-review hearing for July 26, 2018, and argues that
       this issue could very well be moot at this point. Even assuming the hearing occurred as scheduled, it is not
       part of the record on appeal.



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018                Page 10 of 21
[17]   Indiana Code section 31-40-1-3 provides, in part, as follows:


               (a) A parent or guardian of the estate of:
                   (1) a child adjudicated a delinquent child[…]
               is financially responsible […] for any services provided by or
               through the department.
               [….]
               [T]he juvenile court shall order the child’s parents or the
               guardian of the child’s estate to pay for, or reimburse the
               department for the cost of services provided to the child or the
               parent or guardian unless the court makes a specific finding that
               the parent or guardian is unable to pay or that justice would not
               be served by ordering payment from the parent or guardian.
[18]   In general, the burden is on the juvenile and/or the parents to present evidence

       to support the findings that would relieve them of the obligation to reimburse.

       See J.W. v. Hendricks Cty. Office of Family & Children, 697 N.E.2d 480, 483 (Ind.

       Ct. App. 1998) (affirming an order of reimbursement where “the juvenile court

       found that the [parents] ‘failed to carry their burden of proof to show that they

       are unable to pay or that justice would not be served by ordering payment from

       the parents....’”). So, to prevail on his claim, J.T. must establish that the

       juvenile court abused its discretion in declining to find that his parents were

       unable to pay or that justice would not be served by ordering them to pay,

       despite having produced evidence such that no reasonable person could find

       otherwise. J.T. has failed to carry this burden.


[19]   Notably, J.T. never asked the juvenile court to make a finding that his parents

       could not pay or that justice would not be served by ordering them to. Even if

       J.T. had asked, there is nothing in the record that would support such findings.

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 11 of 21
       Both of J.T.’s parents had been made aware that additional costs would be

       incurred when J.T. was placed in problem-solving court and agreed that they

       would be responsible for them. Before his incarceration, J.T.’s father indicated

       that he received $735 a month from SSI and that he was able to pay $30 per

       month. J.T.’s mother indicated in court that she and J.T.’s probation officer

       had discussed making payments of $20 to $30 per month and agreed that such a

       payment would be acceptable to her. J.T. has failed to establish that the

       juvenile court abused its discretion in failing to find that his parents were unable

       to pay or that justice would not be served by ordering them to pay.


[20]   J.T. claims essentially that the juvenile court misapplied the law by failing to

       make explicit inquiries and findings regarding whether his parents were unable

       to pay or that justice would not be served by ordering them to pay, drawing our

       attention to authority for this proposition. This rule, adding requirements not

       in the statute, first appeared in the case of Matter of C.K., 695 N.E.2d 601 (Ind.

       Ct. App. 1998), trans. denied, in which the parents were ordered to pay $100 per

       week against a balance of $52,276 for the costs of out-of-home detention

       following C.K.’s adjudication as a juvenile delinquent. Id. at 603. We reversed

       the juvenile court’s order and remanded for further proceedings, concluding

       that “[s]ound public policy dictates that the court consider [whether the parent

       or guardian is unable to pay or that justice would not be served by ordering

       payment] and state its findings thereon before placing such a large financial

       burden on a delinquent child’s parents.” Id. at 605; see also In re M.L.K., 751
N.E.2d 293, 298 (Ind. Ct. App. 2001) (adopting the C.K. approach of requiring


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 12 of 21
       the juvenile court to consider the statutory factors and state its findings before

       ordering parents to reimburse $21,777.44).


[21]   Both C.K. and M.L.K. are distinguishable on the facts from this case. The

       extremely large balance of over $52,000 in C.K. was one of the bases of its

       holding, as the court required a hearing and findings, in part, because the order

       was placing such a “large financial burden” on the parents. Here, the total

       amount owed is not nearly so large, approximately one seventh the balance in

       C.K. and one third the balance in M.L.K. Moreover, the amount of the

       payments ordered in this case, $20 per month, is less than one twentieth the

       amount ordered in C.K., at $100 per week, or approximately $400 per month.

       If J.T.’s parents considered the balance or the monthly payments to be a “large

       financial burden,” they were free to say so, but did not. Both in total amount

       owed and in terms of immediate financial burden, this case is not comparable to

       C.K. While we decline to declare an amount beyond which explicit findings

       must be made in cases such as this, we conclude that the balance in this case

       falls below that threshold.


                                      II. DOC Commitment
[22]   J.T. also contends that the juvenile court abused its discretion in ordering him

       committed to the DOC. As the State points out, J.T. instructed his attorney to

       request commitment to the DOC and may not now complain that the juvenile

       court ordered just that. Under the doctrine of invited error, “a party may not

       take advantage of an error that she commits, invites, or which is the natural



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 13 of 21
       consequence of her own neglect or misconduct.” Wright v. State, 828 N.E.2d
904, 907 (Ind. 2005) (citation omitted). That said, given the gravity of the

       situation, we choose to address the merits of J.T.’s claim.


[23]   A juvenile court is accorded “wide latitude” and “great flexibility” in its

       dealings with juveniles. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008).

       “[T]he choice of a specific disposition of a juvenile adjudicated a delinquent

       child is a matter within the sound discretion of the juvenile court and will only

       be reversed if there has been an abuse of that discretion.” Id. (citing E.L. v.

       State, 783 N.E.2d 360, 366 (Ind. Ct. App. 2003)). The juvenile court’s

       discretion in determining a disposition is subject to the statutory considerations

       of the welfare of the child, the safety of the community, and the policy of

       favoring the least-harsh disposition. Id. (citing C.C. v. State, 831 N.E.2d 215,

       216–17 (Ind. Ct. App. 2005)). An abuse of discretion occurs when the juvenile

       court’s action is “clearly erroneous” and against the logic and effect of the facts

       and circumstances before it. Id.


[24]   The goal of the juvenile process is rehabilitation rather than punishment. R.H.

       v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile

       courts have a variety of placement options for juveniles with delinquency

       problems, none of which are considered sentences.” Id. Indiana Code section

       31-37-18-6(1)(A) provides that “[i]f consistent with the safety of the community

       and the best interest of the child, the juvenile court shall enter a dispositional

       decree that is in the least restrictive (most family like) and most appropriate

       setting available.” “[T]he statute contains language that reveals that a more

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 14 of 21
       restrictive placement might be appropriate under certain circumstances.” J.S.,
881 N.E.2d at 29 (citing K.A. v. State, 775 N.E.2d 382, 387 (Ind. Ct. App. 2002),

       trans. denied). The law requires only that the disposition selected be the least

       restrictive disposition that is “consistent with the safety of the community and

       the best interest of the child.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct.

       App. 2005).


[25]   Given the nature of J.T.’s acts of delinquency and the failure of less-restrictive

       alternatives, we cannot say that the juvenile court abused its discretion in this

       case. After being given chance after chance to reform himself, even J.T. himself

       realized that what had been tried was not working. In July of 2016, J.T. began

       by stealing a vehicle at the age of fourteen and taking hundreds of dollars of

       items from within. A few months later, J.T. stole his mother’s vehicle,

       eventually wrecking it in a ravine. Less than a month later and while on home

       detention, J.T. did not report to school as required. Two months after that, J.T.

       removed his electronic monitor and went to visit his girlfriend. Four

       delinquency adjudications arose from these incidents—two for what would

       felonies and two for what would be misdemeanors if committed by an adult.


[26]   Once in the juvenile justice system, all attempts to rehabilitate J.T. were

       consistently resisted and have, to date, ended in failure. While being detained

       after the second auto theft, J.T. received two disciplinary notices. As

       mentioned, efforts by J.T. to escape home detention resulted in two additional

       juvenile adjudications. When J.T. was initially placed in problem-solving court

       in February of 2017, he was sanctioned for violating its conditions three times


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 15 of 21
       within a month. In March of 2017, J.T. was placed in the YOC, where he

       continued to have problems. J.T. received three incident reports within two

       months of placement, and in July of 2017, was involved in an incident where he

       was physically aggressive, threw furniture, and had to be restrained.


[27]   In August of 2017, J.T. was again placed in problem-solving court, and it went

       no better the second time than it had the first. Over the next several months,

       J.T. was sanctioned for, inter alia, violations of home detention, poor scholastic

       performance, missed therapy appointments, school absenteeism, missed drug

       screens, failure to provide work information, lying about the reason for

       termination from a job, association with negative peers, use of an unknown

       substance that caused impairment, curfew violation, and failure to take

       medicine as prescribed. After approximately six months of this, the problem-

       solving court moved to terminate J.T.’s participation and the probation

       department recommended commitment to the DOC, a recommendation with

       which J.T. concurred.


[28]   In summary, over the course of approximately one-and-one-half years, J.T. was

       found delinquent four times and was offered many more less-restrictive options

       than commitment to the DOC, to no avail. J.T. has consistently failed to take

       advantage of the leniency shown him, including placement on home detention,

       problem-solving court, and the YOC and the provision of services such as

       counseling and therapy. Despite all of these opportunities, the record indicates

       that J.T. never went more than a few weeks without violating the conditions of

       these less-restrictive options. Moreover, there do not seem to be many


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 16 of 21
       alternatives left. J.T.’s father is incarcerated, and his mother has indicated that

       she could not control his behavior and that he has refused to follow her rules.

       Conventional education has also not been able to help J.T., as he has been

       suspended from school several times for such acts as fighting, tardiness, failure

       to put forth sufficient effort, and threatening other students. We believe that it

       is worth noting that the placement in which J.T. seemed to have the most

       relative success was also the most restrictive, the residential YOC. Given J.T.’s

       history and the failure of the measures attempted to date, the juvenile court did

       not abuse its discretion in ordering a DOC commitment. See, e.g., J.J. v. State,

       925 N.E.2d 796, 802 (Ind. Ct. App. 2010) (affirmed DOC commitment where

       “[i]n just a few short years, J.J. has participated in every juvenile program

       offered by the county[,] seen countless therapists, taken medication, and taken

       part in individual, group, and family counseling [but] continued to reoffend and

       disrespect the rule of law and his fellow citizens”), trans. denied.


[29]   We affirm the judgment of the juvenile court.


       Mathias, J., concurs.


       Bailey, J., concurs in part and dissents in part with opinion.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 17 of 21
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       J.T.,                                                    Court of Appeals Case No.
                                                                18A-JV-707
       Appellant-Respondent,

               v.

       State of Indiana,
       Appellee-Petitioner.




       Bailey, Judge, concurring in part and dissenting in part.


[30]   I concur with the majority in affirming the dispositional order committing J.T.

       to the DOC. However, I respectfully dissent from the affirmance of the

       parental financial contribution order. I, unlike the majority, am convinced that

       a “large financial burden,” slip op. at 13, was imposed on the parents, in that

       they are subject to a judgment that, at the current rate of payment, would not be

       satisfied for approximately thirty-five years. And this financial burden was

       imposed upon a parental agreement that allows a few dollars per month to be




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018    Page 18 of 21
       paid but is wholly absent of findings that address the long-term ability to pay

       the aggregate obligation.4


[31]   The reimbursement statute, Indiana Code Section 31-40-1-3, provides that the

       juvenile court shall order reimbursement unless the court makes a specific

       finding of inability to pay or that justice would not be served by ordering

       payment. (emphasis added). The statute further provides that a parental

       reimbursement obligation shall be paid directly to the department during a

       juvenile delinquency case; the department shall keep track of all payments; at

       the end of the action, the department shall provide an accounting of payments

       received; the court may consider additional evidence and determine parental

       reimbursement that remains unpaid; and “the court shall reduce the unpaid




       4
           The juvenile court’s order of April 19, 2018 provided in relevant part:

       The Court now orders the following amounts be paid and orders that [Parents] are responsible for said
       amounts:
       47C01-1608-JD-264:            Court costs - $181.00
                                     Restitution - $100.00
                                     Detention costs - $5,100.00
                                     PSC fee - $260.00
                                     Additional Detention Fees of $900.00
       47C01-1612-JD-492             Court costs - $181.00
                                     Home Detention fees - $579.00
       47C01-1701-JD-58              Court costs - $181.00
       47C01-1703-JD-128             Court costs - $181.00
                                     Detention Costs - $700.00
       This aggregates to $8,363.00. At the payment rate of $20.00 per month, 418 payments would be required
       (over almost 35 years). The order makes no reference to an ascertainable event that would trigger
       termination of payments, such as emancipation of J.T. or cessation of juvenile placement services.



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018              Page 19 of 21
       balance to a final judgment that may be enforced in any court having

       jurisdiction over such matters.” I.C. § 31-40-1-3(d).


[32]   I agree that it is incumbent upon parents to come forward with evidence of their

       financial circumstances and ultimately, parents bear the burden of showing (1)

       inability to pay or (2) that justice would not be served by ordering payment. See

       J.W. v. Hendricks Cty. Office of Family & Children, 697 N.E.2d 480, 483 (Ind. Ct.

       App. 1998). Here, parents have done just that. Mother offered to pay $20.00

       monthly from her meager wages. Father was in prison at the last review

       hearing but previously had an SSI income of $735.00 per month. The

       willingness and agreement of Mother to contribute does not necessarily render

       her able to satisfy an $8,363.00 judgment without extreme hardship.


[33]   “A juvenile court’s order regarding payment of services must abide by

       [statutory] provisions.” Id. However, the language of the reimbursement

       statute neither requires nor prohibits the entry of a judgment in an amount less

       than the full amount of reimbursement sought. As such, I believe that the

       juvenile court is not constrained to order parents to pay “all or nothing.”

       Indeed, in In re Matter of C.K., 695 N.E.2d 601, 605 (Ind. Ct. App. 1998), we

       specifically stated “the court’s ability to order reimbursement is not unlimited”

       and recognized the duty of the trial court to consider whether justice would be

       served by an order in excess of that which a parent would have paid under child

       support orders during the child’s minority.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018   Page 20 of 21
[34]   The majority acknowledges that the C.K. panel concluded that public policy

       dictates the court’s consideration of parental ability to pay and that the court be

       required to state its findings before placing “such a large financial burden on a

       delinquent child’s parents.” I additionally observe that the C.K. Court specified

       that its order of remand was “for a consideration of both Father’s and C.K.’s

       mother’s ability to pay the entire reimbursement amount sought by the OFC, and a

       consideration of whether justice would be served by ordering the parents, or

       either of them, to pay the entire reimbursement amount. Id. (emphasis added.)5


[35]   I would, as in C.K., reverse and remand for specific findings regarding the

       ability of the parents to pay and whether justice would be served by ordering

       these parents to pay the entire reimbursement amount, an amount undoubtedly

       far in excess of that for which the parents would have been obligated under the

       Indiana Child Support Guidelines.6




       5
        C.K.’s father was admittedly liable for a child support arrearage; his admission was not treated as an
       admission that he could pay the entire amount of reimbursement sought. C.K., 695 N.E.2d at 605.
       6
         Although parents are required to complete child support worksheets, the reimbursement statute does not
       require the juvenile court to refer to the Guideline amounts in fixing reimbursement.



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-707 | September 13, 2018                Page 21 of 21